Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
Claims 26-42 submitted on 1/30/20 are pending for examination. 
Applicants election on  7/28/22 with traverse  of group II (claims  31-39 and 41) directed to a host cell comprising a host genome polynucleotide containing a first recombinantly engineered region and a second recombinantly engineered region and SEQ ID NO: 1 as species selection is considered argument against the traversal is considered but found unpersuasive because  group I and II subject matter belong to different class and examining one class  will not cover subject matter of different class of invention. . Groups I,III ( claims 26-30, 40 and 42) invention are withdrawn. Claims 31-39, 41 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/2020   in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statement. 

Claim Rejections: 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims   31-39 and 41 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 as being indefinite in  reciting “ 98% identical to polynucleotide sequence”  make the claims unclear because without a sequence identifier (   not having SEQ ID No it is unclear   what is (98%?. Correction is required .  This claim is an omnibus type claim.
Furthermore claim 31 lacks clarity firstly in that it does not define how the identity is to be calculated. Since neither Claim 31 nor the application specify on which sequence identity is to be calculated, the feature lacks clarity and thus the scope of Claim 31 is unclear. Claim 31 lacks clarity for a second reason in that it defines the polynucleotide by reference to "recombinantly engineered regions". This term refers to a historical event, which event does not necessarily confer any distinguishing technical feature or structure on a genome polynucleotide which permits such a region to be identified, not least because the starting genome polynucleotide is undefined. Since no recombinantly engineered region can be objectively identified in any given genome, the term lacks clarity.
Claim 31 as being indefinite in  reciting “ any further recombination site”  make the claims unclear because  any further site is indefinite term. Correction is required .  

Claim Rejections, 35 U.S.C 112(a) 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  31-39 and 41 are rejected under 35 U.S.C. 112(a), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow." In this case, in light of the specification, the examiner has broadly interpreted the claims    reciting A host cell comprising a host cell genome polynucleotide containing a first recombinantly engineered region and a second recombinantly engineered region, wherein a first recombination site scar is adjacent to the first recombinantly engineered region and a second recombination site scar is adjacent to the second recombinantly engineered region; wherein the first and second recombination site scars have different polynucleotide sequences which are less than 98% identical to each other and optionally less than 98% identical to the polynucleotide sequence of any further recombination site scar present in the host cell genome polynucleotide.in claim 31 to encompass    any host cell genome polynucleotide containing a first recombinantly engineered region and a second recombinantly engineered region, wherein a first recombination site scar is adjacent to the first recombinantly engineered region and a second recombination site scar is adjacent to the second recombinantly engineered region; wherein the first and second recombination site scars have different polynucleotide sequences which are less than 98% identical to each other and optionally less than 98% identical to any polynucleotide sequence of any structure and function.  Therefore in light of the specification, claims are broadly interpreted  to comprise  any   host cell  encompass    any host cell genome polynucleotide containing a first recombinantly engineered region and a second recombinantly engineered region, wherein a first recombination site scar is adjacent to the first recombinantly engineered region and a second recombination site scar is adjacent to the second recombinantly engineered region; wherein the first and second recombination site scars have different polynucleotide sequences of any structure and function ( see 112(b) above)
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus of  any   host cell  which  any   host cell  encompass    any host cell genome polynucleotide containing a first recombinantly engineered region and a second recombinantly engineered region, wherein a first recombination site scar is adjacent to the first recombinantly engineered region and a second recombination site scar is adjacent to the second recombinantly engineered region; wherein the first and second recombination site scars have different polynucleotide sequences of any structure and function recited in the claims. Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
The genus of host cell  host cell genome polynucleotide containing a first recombinantly engineered region and a second recombinantly engineered region, wherein a first recombination site scar is adjacent to the first recombinantly engineered region and a second recombination site scar is adjacent to the second recombinantly engineered region; wherein the first and second recombination site scars have different polynucleotide sequences of any structure and function recited in the claims is an extremely large structurally and functionally variable genus. An argument can be made that any or more of the gene  of the SEQ ID NO: 1-10 can be used to find  appropriate genes to modify the host cell   for. However, the art clearly teaches there is a practical limits to predict function of a polypeptide based structural homology:
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species; such as  SEQ ID NO: 1 has been provided by the applicants’, which would indicate that they had the possession of the claimed use of any  host cell  reduced expression of  genus of gene by  modifying  any variant of SEQ ID NO: 1 having any structure and function. The claimed genera of genus have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function,  one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov
Claim Rejections: 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) claims  31-38 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by D1: Masaru et al ( Mam genome 2015, vol 27 pp 62-69, IDS).
D1(Masaru et al) discloses  host cell having the removal of two selection markers from a mouse genome. The zero gene selection marker is flanked by rox recombination sites for excision by the Dre recombinase, and the neo gene is flanked by FRT recombination sites for excision by the Flp recombinase (page 63, left column, last paragraph and Figure 1). This disclosure 
anticipate applicants invention in claims 31-33,37.
Claim(s) claims  31-38 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by D3: Turan  et al (Mol Biol. 2010,  402, pp 52-69, IDS).
D3 disclosure As shown in Figure 1 of D3, a minimal FRT recombination site comprises the 34bp structure a'-spacer-a, but this alone has only partial function; the full recombination site is shown as a 48bp structure b-a'-spacer- a. Since neither Claim 31 nor the application specify on which sequence identity is to be calculated, the feature lacks clarity and thus the scope of Claim 31 is unclear. D3 discloses a BHK-A genome polynucleotide comprising two FLP recombination sites F13 and F14 (Figure 7), which two sites differ in sequence from each other at three positions (see Table 2). Site F13 is identical to SEQ ID NO. 4 of the present application, and site F14 is identical to SEQ ID NO.5 of the present application. This disclosure is considered to fall within the scope of Claim 31, and hence Claim 31  and dependent claims 32-38 anticipated by D3.


Conclusion
Claims 31-39, and 41  and no claim is allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652